Title: To Thomas Jefferson from André Limozin, 12 [November 1788]
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 12 [Nov. 1788.] Encloses bills of lading for following items shipped on the Sally, Captain Kennedy, bound for Baltimore, consigned to M. Ghequiere and to be forwarded: (1) a large “Box containing  Marquis de La Fayettes Bust for which my expences amount to 17 Livres 13”; (2) a “Clock for Mr. Moore of New York,” expenses 11₶ 11s. 6d.; (3) “one Trunk and one Box containing Mr. Barclays papers which shall be delivered to Mr. Vannet bearer of the Bill of lading,” expenses 6₶8s. 9d.; (4) “one Box containing Vinegar for Mr. F. Hopkinson,” expenses 17₶ 7s., total 53₶ Os. 3d. Vanet “takes his passage on board the said ship Sally which is saild this day.” He “left this Place very uneasy because he was frustrated of the Hopes he had to receive some Fresh Letters from your Excellency before to sail. [In postscript:] “The contrary wind hath prevented Kennedy from sailing.”
